DETAILED ACTION
	Claims 1-6 are pending and under consideration on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/20 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Notice of Subject Matter Free of the Prior Art
Claims 1-6 are free of the prior art.  Yang (US Pat. Pub 2008/0134937) represents the closest prior art, and discloses a method of preparing a cellulose capsule comprising preparing an aqueous solution of solubilized cellulose, adding sucrose fatty acid ester, potassium pyrophosphate, and glacial acetic acid, adding a mixed solution of iota-carageenan and agar, and allowing the obtained product to stand.  The Yang ‘937 method does not, however, use amide pectin as a gelling agent nor, nor teach the use of calcium gluconate or diacetylated monoglyceride or colloidal silica.
Yang ‘050 (U.S. Pat. No. 6,410,050; of record in IDS) discloses a method for preparing a cellulose capsule comprising preparing a mixed solution of glycerin with 0.3-1.1 wt% amide pectin (an amount below that recited by the present claims), adding the solution to a solution of solubilized cellulose, and then adding glacial acetic acid, st full paragraph).
The prior art, alone or in combination, does not teach or fairly suggest the method of forming an acid resistant cellulose capsule of the present claims, including the use of colloidal silica in combination with increased amounts of amide pectin, to generate a cellulose capsule having improved properties including acid resistance and film strength.  
The Examiner left a message for Applicant’s representative, William Brogan, regarding the need to resolve the outstanding issues in the application, but no agreement has been reached.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 part iv) recites “allowing the obtained product to stand and to be equilibrated with adjustment of its viscosity.”  The meaning of this clause is unclear.  Does this clause require an active step of adjusting the viscosity, or is the change in viscosity a natural consequence of allowing the product to stand and be equilibrated?  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Claim 3 recites that the cellulose is “hydroxyl propyl methyl cellulose (HPMC 2910).”  The skilled artisan would recognize that HPMC 2910 is a specific type of HPMC having an average methoxyl group content of 29% and an average hydroxypropyl group content of 10%.  The inclusion of “HPMC 2910” in parenthesis alongside the generic term “hydroxyl propyl methyl cellulose” renders the metes and bounds of the claim unknown, since it is unclear whether the HPMC must be HPMC 2910, or whether the HPMC may be any type of HPMC.  Clarification is required.  
Claim 5 recites a capsule prepared by the method of claim 1, wherein the “bioavailability of ingredient drug” shows at least 5% increase of AUC compared to “currently marketed cellulose capsule.”  There is no antecedent basis for “ingredient drug.”  Base claim 1 nowhere recites the inclusion of a drug in the capsule.  Additionally, the metes and bounds of the claim are unclear, because the identity of the “currently marketed cellulose capsule” is unknown.  This term is not formally defined by the claim, nor by the specification. Although the specification references a commercially marketed EMBO capsule (“Comparative Preparation Example 3” on page 9), it is not clear whether this is the capsule referenced by claim 5.  Clarification is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-5 of Yang ’935 (U.S. Patent No.10,231,935) in view of Yang ‘50 (U.S. Pat. No. 6,410,050).
	Issued claim 1 of Yang ‘935 recites as follows:
  
    PNG
    media_image1.png
    284
    298
    media_image1.png
    Greyscale

 
The issued claims do not recite that the capsule is formed from cellulose as opposed to pullulan, nor the addition of low methoxyl amide pectin as an additional 
 Yang ‘50 discloses in claim 1 a process for preparing a cellulose capsule as follows:

    PNG
    media_image2.png
    77
    297
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    296
    media_image3.png
    Greyscale

Yang ‘50 further specifies that the pectin is low methoxyl amide pectin (claim 8 of Yang ‘50), and a cellulose capsule made by said process (claims 5-10).  
It would have been prima facie obvious to form the capsule of Yang ‘953 from HPMC instead of pullulan, since the skilled artisan would recognize that both HPMC and pullulan are polysaccharides with similar chemical and physical properties, and Yang ’50 expressly teaches that a capsule can be formed from cellulose using a process similar to that described by Yang ’935 including the use of pectin, glycerin, and glacial acetic acid, such that the skilled artisan would have had a reasonable expectation of success in using pullulan to form the capsule in Yang ‘935.  It further would have been prima facie obvious to incorporate low methoxyl amide pectin as an additional gelling agent, calcium gluconate as an additional auxiliary gelling agent, and a sucrose fatty acid ester as an additional emulsifying agent, because Yang ’50 expressly teaches these ingredients as suitable alternatives for use in forming a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The capsules made by the resulting modified process will have the bioavailability recited by claim 5 and the dissolution profile of claim 6, since they are made by the same process comprising the same steps that are recited by the present claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645